Citation Nr: 0126148	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  01 00 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to payment of accrued benefits for the period 
prior to July 1, 1997.  


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from January 1944 to 
January 1946.  He died in July 1999.

The appellant is the veteran's widow.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  


FINDING OF FACT

The veteran died in July 1999.


CONCLUSION OF LAW

Payment of accrued benefits for the period prior to July 1, 
1997, is not warranted.  38 U.S.C.A. § 5121(a) (West Supp. 
2000); 38 C.F.R. §§ 3.205, 3.1000(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Periodic monetary benefits authorized under laws administered 
by VA to which a veteran was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement 
may be paid upon the death of the veteran to his surviving 
spouse.  38 U.S.C.A. § 5121(a) (West Supp. 2000); 38 C.F.R. 
§ 3.1000(a) (2000).

The veteran died on July [redacted], 1999.  Accrued benefits, based 
upon an increase in compensation due the veteran because of 
his spouse, were paid to the appellant for the period from 
July 1, 1997, through June 1999.  The appellant believes that 
she should also be paid accrued benefits for the period from 
1978 through June 1997 because the veteran did not receive 
the increase in compensation for a spouse to which he was 
entitled for that period.  Although the Board can understand 
why the appellant believes that this should be the case, the 
law clearly limits the period for which accrued benefits may 
be paid to two years.  Since the pertinent facts are not in 
dispute and the law is dispositive, the claim must be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

Finally, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

As noted above, the pertinent facts in this case are not in 
dispute, and the law is dispositive.  Consequently, there is 
no additional information or evidence which could be obtained 
to substantiate the appellant's claim.  Therefore, no further 
development is required under the VCAA or the implementing 
regulations.  


ORDER

Entitlement to accrued benefits due and unpaid at the time of 
the veteran's death for the period prior to July 1, 1997, is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

